DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,139,885.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application has presented the same claims, but with a slightly different claim language, by those of the patent.  (see table below)

Claim 1 of Current Application 
Claim 1 of Patent Number 10,139,885
A system to facilitate device control, the system comprising:
A system to facilitate wireless device monitoring and control, the system comprising:
a device controller adapted to be disposed within a power connector, the power connector adapted to provide power from a power source to a device;
the device controller comprising:
a first terminal and a second terminal to electrically couple the device controller in series with line conductors of the power connector;
a device controller adapted to be disposed within a power connector in series with a line conductor and a line terminal of the power connector, the line conductors comprising a first line conductor and a second line conductor, the power connector adapted to provide power from a power source to a device, the device controller comprising:
a first terminal to electrically couple the device controller with the line conductors of the power connector; a second terminal to electrically couple the device controller with the line terminal of the power connector, wherein the device controller is adapted to connect the line conductor and the line terminal in series; and
a power component to power the device controller; and
a power component to power the device controller;
the device controller configured to:
and configured to:
detect an indication of a trigger event that is based at least in part on data from one or more sensors and/or data sources that are remote from the power connector and the device;
detect power usage of the device during a time period and store first data corresponding to the detected power usage during the time period; process the stored first data and generate second data based at least in part on the first data; consequent to the time period and based at least in part on a reporting frequency that is a function of change with respect to the detected power usage of the device, wirelessly communicate to a system controller, which is remote from the power connector and the device; process an indication of a trigger event;
select an operating mode from a plurality of operating modes based at least in part on the indication of the trigger event; and
control one or more functions of the device in conformity with the selected operating mode.
and control one or more functions of the device so that the device operates in conformity with a power savings mode based at least in part on the indication of the trigger event.
Claim 4
the system further comprising: a system controller that is configured to wirelessly communicate with a set of one or more device controllers to facilitate power savings with respect to the set of one or more device controllers, the set of one or more device controllers comprising the device controller.
Claim 6
The system to facilitate wireless device monitoring and control of claim 1, further comprising: the system controller, wherein the system controller is configured to wirelessly communicate with a set of one or more device controllers to facilitate a power savings configuration with respect to the set of one or more device controllers, the set of one or more device controllers comprising the device controller.
Claim 5
the system controller is further configured to wirelessly communicate to the device controller the indication of the trigger event that is based at least in part on the data from the one or more sensors and/or the data sources.
Claims 3, 4, and 4
the indication of the trigger event corresponds a communication from the system controller.
the communication from the system controller comprises operational information for the device controller, the operational information facilitating operation of the device in conformity with the power savings mode.
the operational information comprises a schedule of future operations of the device in conformity with the power savings mode.

Claim 6
trigger event corresponding to one or more detections of one or more of a time, a day, a location, a lighting level, a season, and/or a temperature currently associated with the device controller.
Claim 5, 
the operational information comprises a schedule of future operations of the device in conformity with the power savings mode.
Claim 7
the system controller is further configured to wirelessly communicate to a second device controller the indication of the trigger event that is based at least in part on the data from the one or more sensors and/or the data sources, to cause the second device controller to control one or more functions of a second device.
Claim 3 to 6
(claim 6) the system controller is configured to wirelessly communicate with a set of one or more device controllers to facilitate a power savings
Claims 8, 11 to 14 are directed to a method to implement the system.
Claims 15, 18-20  are directed to instruction to implement the system.

see Claim 1 to 14.

see Claims 1 to 7 and 15 to 20.


Claims 2-3, 9-10, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,139,885 in view of US Pub. No. 2012/0201062 to Lee.
The claims of Patent No. 10,139,885 do no teach the limitation of claims 2-3 of the current application.  Specifically, the claims do no teach the device controller is further configured to: charge the power component when activating the device in conformity with the selected operating mode and where the charging the power component is based at least in part on the device controller controlling a second current to flow to the power component while allowing a first current to flow to the device, where the second current is less than the first current.
Lee teaches another system to facilitate device control [see Fig. 1-3] wherein the system comprising a device controller [101+106] adapted to be disposed within a power connector [100 of Fig. 3], the power connector adapted to provide power from a power source to a device [50]; the device controller comprising: a first terminal and a second terminal to electrically couple the device controller in series with line conductors of the power connector [see power connector of Fig. 1]; a power component [204] to power the device controller.  Specifically, Lee teaches the device controller is further configured to charge the power component when activating the device in conformity with the selected operating mode and where the charging the power component is based at least in part on the device controller controlling a second current to flow to the power component while allowing a first current to flow to the device.
[0089] The second switch 102 is switched on/off under the control of the controller 106 to supply or cut off input commercial power (main power) to the SMPS 103.

[0092] The SMPS 103 converts the commercial power (main power) input by switching on the second switch 102 into DC power (constant voltage), and supplies it as a charging voltage to the super condenser 104.

[0093] The super condenser 104, as charging means, is charged with the DC power supplied from the SMPS 103 and supplies it as operating power to the controller 106, and supplies a normal operating power to the controller 106 even when the second switch 102 is switched off.

[0100] The controller 106 minimizes standby power consumption in the power strip, in which the present invention is configured, by turning off the second switch 102 when the first switch 101 is turned off to cut-off the commercial power (main power) supplied to electrical appliance, and controls stable power to be supplied to each load of the power strip by turning on the second switch 102 when the first switch 101 is turned on.

[see another embodiment of Fig. 10]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of the patent with the feature discussed above of Lee.  The motivation for doing so would has been to maintain power to the device control when the power to the power outlet is not available such as in the case of power outage/failure.
Lee does not expressly teach the second current is less than the first current.  However, examiner takes official notice that such feature is old and well known in the art of power charging device.  One of ordinary skill in the art would motivated to provide such feature in order to provide a sufficient power to the device.  Thus ensure normal operation of the device.
prevent a device from experiencing under current due to the charging of a battery.
Regarding claims 9-10, 16-17, see discussion in claim 2-3.  

Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,845,861.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application has presented the same claims, but with a slightly different claim language, by those of the patent.  (see table below)

Claim 1 of Current Application 
Claim 1 of Patent Number 10,845,861
A system to facilitate device control, the system comprising:
A system to facilitate wireless device control, the system comprising:
a device controller adapted to be disposed within a power connector, the power connector adapted to provide power from a power source to a device;
the device controller comprising:
a first terminal and a second terminal to electrically couple the device controller in series with line conductors of the power connector;
a device controller adapted to be disposed within a power connector, the power connector adapted to provide power from a power source to a device; 
the device controller comprising: 
a first terminal and a second terminal to electrically couple the device controller in series with line conductors of the power connector; 
a power component to power the device controller; and
a power component to power the device controller; and 
a switching component comprising a first switch and a second switch, and configured to facilitate: control of current flow between the first terminal and the second terminal; and independent control of current flow to the power component with the second switch; and
the device controller configured to:
the device controller configured to:
detect an indication of a trigger event that is based at least in part on data from one or more sensors and/or data sources that are remote from the power connector and the device;
receive wireless communication from a system controller that is remote from the power connector and the device, wherein the wireless communication comprises a command to control the device in accordance with a particular operational mode;
select an operating mode from a plurality of operating modes based at least in part on the indication of the trigger event; and
control one or more functions of the device in conformity with the selected operating mode.
and based on the wireless communication, control one or more functions of the device in conformity with the particular operational mode.
Claim 4
the system further comprising: a system controller that is configured to wirelessly communicate with a set of one or more device controllers to facilitate power savings with respect to the set of one or more device controllers, the set of one or more device controllers comprising the device controller.
Claim 2
the system controller, wherein the system controller is configured to wirelessly communicate with a set of one or more device controllers to facilitate a power savings configuration with respect to the set of one or more device controllers, the set of one or more device controllers comprising the device controller; wherein the wireless communication from the system controller comprises operational information that facilitates operation of the device in conformity with a power savings mode; and wherein the particular operational mode corresponds to the power savings mode.
Claim 2
the device controller is further configured to: charge the power component when activating the device in conformity with the selected operating mode.
Claims 4-7
where the switching component is operable to selectively control of current flow between the first terminal and the second terminal and to the device with one or both of the first switch and the second switch.
the switching component is operable to selectively enable or disable a lower power flow to the device with the first switch and the second switch.
the second switch is operable to control of current flow to the power component to charge a power storage of the power component.


Claim 5
the system controller is further configured to wirelessly communicate to the device controller the indication of the trigger event that is based at least in part on the data from the one or more sensors and/or the data sources.
see Claim 2 to 6.
Claim 7
the system controller is further configured to wirelessly communicate to a second device controller the indication of the trigger event that is based at least in part on the data from the one or more sensors and/or the data sources, to cause the second device controller to control one or more functions of a second device.
see Claim 2, 
the system controller, wherein the system controller is configured to wirelessly communicate with a set of one or more device controllers to facilitate a power savings configuration with respect to the set of one or more device controllers.


Claims 3, 10, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,845,861.
Regarding claim 3, the claims of the patent recite  the switching component is operable to selectively control of current flow between the first terminal and the second terminal and to the device with one or both of the first switch and the second switch. and the second switch is operable to control of current flow to the power component to charge a power storage of the power component.  In other words, the patent teaches the charging the power component is based at least in part on the device controller controlling a second current to flow to the power component while allowing a first current to flow to the device.  The patent does not teach the second current is less than the first current.  However, examiner takes official notice that such feature is old and well known in the art of power charging device.  One of ordinary skill in the art would motivated to provide such feature is order to prevent a device from experiencing under current due to the charging of a battery.
Claims 6, 13, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,845,861in view of Lee.
Regarding claim 6, The patent does not teach the trigger event corresponding to one or more detections of one or more of a time, a day, a location, a lighting level, a season, and/or a temperature currently associated with the device controller.
Lee teaches another system to facilitate device control [see Fig. 1-3] wherein the system comprising a device controller [101+106] adapted to be disposed within a power connector [100 of Fig. 3], the power connector adapted to provide power from a power source to a device [50]; the device controller comprising: a first terminal and a second terminal to electrically couple the device controller in series with line conductors of the power connector [see power connector of Fig. 1]; a power component [204] to power the device controller.  Specifically, Lee teaches the trigger event corresponding to one or more detections of one or more of a time, a day, a location, a lighting level, a season, and/or a temperature currently associated with the device controller.
[0169] Regarding the aforementioned setting of reservation information, if electrical appliances, such as an air conditioning system, a boiler, a television, or a VCR, are respectively connected to a plurality of sockets configured in a power strip, and reservation information is set for the respective electrical appliances to achieve programmed cooling/heating, programmed recording, alarm function, etc., the reservation information (designated power on/off time) set for a corresponding electrical appliance and identification information of the socket are matched with each other and stored in the memory 306A.

[0170] In accordance with the above-described operation, if reservation information of each electrical appliance connected to a socket configured in the power strip according to the present invention, the counter of the timer 306B is started to execute the reservation function (S314).

[0173] In the determination of the step S404, if the current counted time reaches a designated reservation time, the designated electrical appliance and the socket that connects to the corresponding electrical appliance are recognized (S405), and it is identified whether the reservation function is set for power-on control or set for power-off control (S406).

[see further para. 0174 to 0176]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of the patent with the feature discussed above of Lee.  The motivation for doing so would has been to provide the system the ability to schedule operating mode for a device.  Thus, improve system usability.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because  the applicant has provided evidence that the applicant intends the term "one or more non-transitory, machine-readable media” to include non-statutory matter.  The applicant describes one more non-transitory storage devices as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 0084 - The computer system 1000 may further include (and/or be in communication with) one or more non-transitory storage devices 1025, which can comprise, without limitation, local and/or network accessible storage, and/or can include, without limitation,….; see also 0090 - The terms “machine-readable medium,” “computer-readable storage medium” and “computer-readable medium,” as used herein, refer to any medium that participates in providing data that causes a machine to operate in a specific fashion).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
Regarding claim 1, Lee discloses a system to facilitate device control [see Fig. 1 to 3, and 6], the system comprising:
a device controller [see Fig. 1 below] adapted to be disposed within a power connector [see Fig. 3], the power connector adapted to provide power from a power source [Commercial Power] to a device [50]; 
the device controller comprising: 
a first terminal and a second terminal to electrically couple the device controller in series with line conductors of the power connector [see the two terminal below]; 
a power component [Super Condenser 104] to power the device controller; and 

    PNG
    media_image1.png
    516
    756
    media_image1.png
    Greyscale

the device controller configured to: 
detect an indication of a trigger event that is based at least in part on data from one or more sensors and/or data sources [see steps S302 to S306 of fig. 7] that are remote from the power connector and the device;
[0095] The controller 106 learns power on/off control data of a remote control for remotely controlling the electrical appliance connected to the power connector through the receiver 107, and stores it in a data table of the memory 106A.

select an operating mode [ON/OFF] from a plurality of operating modes based at least in part on the indication of the trigger event [Timer]; and 
control one or more functions of the device in conformity with the selected operating mode [see further Fig. 6-7].
[0152] The reservation time for power on/off is set for the alarm function of an electrical appliance, a programmed recording function, and the programmed operation of cooling and heating equipment.

[0153] Moreover, the controller 306 determines whether the reservation time set in the memory 306A has been reached in accordance with the counter of a timer 306B, and, if the reservation time has been reached, recognizes whether there is a power-on request or a power-off request, and identifies the corresponding electrical appliance and outputs a control signal for executing the function programmed for the corresponding electrical appliance and the power on/off operation.

[0154] For instance, if the controller 306 is programmed to control the power of the electrical appliance to be turned on, the controller 306 firstly switches on the first switch 301 at a reservation time corresponding to the counter of the timer 306B and supplies commercial power (main power) to the target electrical appliance to put the electrical appliance into a standby state, and then sends power on data by wireless communication through the transmitter 108 to turn on the power of the electrical appliance.

[0169] Regarding the aforementioned setting of reservation information, if electrical appliances, such as an air conditioning system, a boiler, a television, or a VCR, are respectively connected to a plurality of sockets configured in a power strip, and reservation information is set for the respective electrical appliances to achieve programmed cooling/heating, programmed recording, alarm function, etc., the reservation information (designated power on/off time) set for a corresponding electrical appliance and identification information of the socket are matched with each other and stored in the memory 306A.

[0176] Therefore, if a wake-up alarm is set using a television, for example, the power on control of the television is executed at a designated reservation time, if programmed recording is set for a VCR, the power on control of the television and VCR is executed at a designated time, and if there is a setting for cooling and heating, the power of an air conditioning system or boiler is controlled to be turned on at a designated time.

Regarding claim 2, Lee discloses the device controller is further configured to: charge the power component when activating the device in conformity with the selected operating mode.
[0092] The SMPS 103 converts the commercial power (main power) input by switching on the second switch 102 into DC power (constant voltage), and supplies it as a charging voltage to the super condenser 104.

[0093] The super condenser 104, as charging means, is charged with the DC power supplied from the SMPS 103 and supplies it as operating power to the controller 106, and supplies a normal operating power to the controller 106 even when the second switch 102 is switched off.

[0100] The controller 106 minimizes standby power consumption in the power strip, in which the present invention is configured, by turning off the second switch 102 when the first switch 101 is turned off to cut-off the commercial power (main power) supplied to electrical appliance, and controls stable power to be supplied to each load of the power strip by turning on the second switch 102 when the first switch 101 is turned on.

Regarding claim 4, Lee discloses a system controller [remote controller – see Para. 0095-0097] that is configured to wirelessly communicate with a set of one or more device controllers to facilitate power savings with respect to the set of one or more device controllers [see fig. 4], the set of one or more device controllers comprising the device controller [see fig. 1].
Regarding claim 5, Lee discloses the system controller is further configured to wirelessly communicate to the device controller [via receiver 107 of fig. 1] the indication of the trigger event [reservation time setting mode – see fig. 7] that is based at least in part on the data from the one or more sensors and/or the data sources [user setting].
Regarding claim 6, Lee discloses the trigger event corresponding to one or more detections of one or more of a time, a day, a location, a lighting level, a season, and/or a temperature currently associated with the device controller [see fig. 7].
Regarding claims 8-9, 11-13, they are directed to the method of steps to implement a system as set forth in claims 1-2, 4-6.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claim 15-16, 18-20, they are directed to the instructions to implement a system as set forth in claims 1-2, 4-6.  Therefore, they are rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-2  or 8-9 or 15-16 above further in view of Otsuki US Pub. No. 2008/0113691.
Regarding claim 3, Lee teaches where the charging the power component is based at least in part on the device controller controlling a second current [via second cut-off unit 802 of fig. 12] to flow to the power component while allowing a first current [via first cut-off unit 801] to flow to the device.  Lee does not explicitly teach the second current is less than the first current.  
Otsuki teaches another system configured to control a first current to flow to a load circuit [107 of fig. 1] and a second current to charge a battery.  Specifically, Otsuki teaches the second current is less than the first current [see Fig. 4].
[0044] While the user operates during the charge the portable telephone terminal, which requires a large consumption current, namely, while the consumption current of the load circuit 107 is large, most of the charge module load current flows into the load circuit 107. Therefore, the charge current to the battery lowers. As a result, the battery voltage slowly increases (202) and the state of the large allowable dissipation continues (205).

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Lee with the second current is less than the first current.  The motivation for doing so would has been to allow the device to freely operate without the constraint of the large charging current.
Regarding claims 10 and 17, see discussion in claim 3.

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-6 or 8, 11-12 above further in view of Flacco et al. US Pub. No. 2014/0068027 (“Flacco”)1.
Regarding claim 7, Lee teaches a remote control (system controller) configured to wirelessly communicated to a device controller to indication of the trigger event to cause the device controller to control one or more functions of a device.  Lee does not explicitly teach the system controller is further configured to wirelessly communicate to a second device controller the indication of the trigger event that is based at least in part on the data from the one or more sensors and/or the data sources, to cause the second device controller to control one or more functions of a second device.
Flacco teaches a system for controlling a plurality of target devices. The system comprises a target device, and smart device, each having wireless communication components and a processor for communicating with each other in a wireless communication network.  Specifically, Flacco teaches the system controller [local user device 1 of fig. 1 and Fig. 3] is further configured to wirelessly communicate to a second device controller [target device 2] the indication of the trigger event that is based at least in part on the data from the one or more sensors and/or the data sources, to cause the second device controller to control one or more functions of a second device.
[0030] In some embodiments, after the user target devices 2 connect to the user's wireless network, the client application can automatically display installed target devices as indicia 6a, 6b, and 6c, on the graphical user interface 6 and allow direct user control and configuration of the target devices. Referring to FIG. 3, the target devices can each be given a unique name to be displayed on a display of the user's smart device.

[0034] In some embodiments, control commands will change target device 2 states (e.g., on or off, high or low, or any other of various possible state changes), while configuration commands will allow application users to change target device 2 name, location tags, add any user target devices that a different application user installed, and other commands that do not directly change target device output state. A standard protocol can be used to send, receive and verify that the client application or user target device 2 successfully sent a command.

[0037] After installation, each target device 2, can simultaneously listen for client applications connected to the same wireless network as the target device (e.g., local users), and either query a remote server 3 or listen for commands from the remote server 3 that originate from client applications that are not connected to the same wireless network as the user smart device (e.g., remote users). By listening for commands from local users on the local area network, the target device can minimize latency (e.g., about several milliseconds or less) during control for users on a local area network. By querying the remote server 3, the target device can also receive control commands, but such control can involve longer, or significantly longer, latencies. Many applications (such as home appliance control) will require very low latency performance to be acceptable to users.

[0038] In some embodiments, target devices 2 are well suited for helping track and manage energy consumption, either on behalf of consumers, or third parties, or both. This can be achieved either by connecting the target device wirelessly to a smart meter that a utility (for example) can monitor, or by connecting the target device directly to a utility's remote server, or having the remote server 3 communicate with the utility's remote server directly. A protocol or interface can be provided that provides third party entities, such as, for example, power companies or appliance (or other device) manufacturers access to the state of individual target devices.

[0039] With such a connection, third parties and/or consumers could actively regulate real time energy consumption to meet certain optimized conditions. For example, a consumer or business might want to minimize electrical cost by using power during non peak billing hours. This could be achieved by giving control of certain non-vital target devices 2 to a utility, or allowing a utility to send information such as real time power rates to such target devices 2. When a user uses such target devices 2, the utility could warn the user that power is more expensive, and the consumer could opt to delay use of that target device 2. Similarly, target devices 2 could include an option to delay operation until real time power rates come down below a threshold set by a user or the utility. From the point of view of a power transmission or distribution operators, integrated target devices 2 might reduce power purchases on the open market by enabling them to throttle power to individual devices during times when power production capacity was at risk of falling short of demand (or falling short of a certain threshold as a percentage of total capacity). In addition, a grid operator might want to signal the availability of excess capacity, perhaps due to unpredictable renewable sources, such as wind energy, in order to minimize unused capacity. This could be achieved by enabling the power operators to inform client applications that additional power capacity is available. Such an indicator could be achieved via a indicator that shows through color and/or shape, whether the current time is a good time to consume energy.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Lee with the feature discussed above of Flacco.  The motivation for doing so would has been to provide the user the ability to control power of the multiple devices at different location.  Thus, help to further reduce power consumption.  
Regarding claim 14, see discussion in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2013/0328697 to Lundy teaches a smart plug sensor device 14S may be plugged into a wall socket 48 so that it receives alternating current for operation, and a battery backup unit may be connected, to provide emergency power, allowing the sensor device 14S to immediately report if it has been unplugged or electrical power is off.
US Pub. No. 2014/0180486 to Newman, JR. et al. teach a multi-zone plug-in load control device for controlling the power delivered from an AC power source to a plurality of electrical loads comprises a plurality of electrical receptacles adapted to receive respective electrical plugs of the electrical loads, a plurality of load control circuits, a controller, and a radio-frequency (RF) receiver. Each of the load control circuits is coupled to a respective one of the electrical receptacles, and is adapted to be coupled in series electrical connection between the source and the respective one of the electrical loads. The controller is operatively coupled to the load control circuits for controlling the power delivered to the respective loads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 02/02/2021.